McClain, J.,
dissenting.- — -The meander line of the first survey so- far departed from the actual shore line as it was at the date of such survey that within section 27 more than one hundred acres of land were left between them unsurveyed, and not taken into account in computing the areas of the adjoining lots for purposes of sale; and *437defendants, as owners of lots one and two in tbe fractional northeast quarter of that section, claim a tract of land between the meander line and the shore line larger than either of those lots. Now, while the case of Schlosser v. Hemphill, 118 Iowa, 452, may not be necessarily controlling because of the difference in the facts involved between that case and this, I should prefer to adopt, as applicable to this case, the language of that opinion, and say: “We are further inclined to believe that when the meander line deviates from the true shore, as it does in this case from the bank of the body of water attempted to be bounded according to all the evidence and the concessions of counsel, the error would he so gross as to warrant a resurvey.” The railroad company did not purport to convey to defendants’ grantor any other land than that described in its deed, and if the meander line constituted, as I think it unquestionably did, under a reasonable interpretation of the decision in the case referred to, a boundary line, then the grant by the railroad company should be limited to the lots described in accordance with the original survey. •In my opinion it is wholly immaterial that the railroad company was already entitled, at the time its deed to defendants’ grantor was made, to any unsurveyed portion of the northeast quarter of the section. It might grant that portion which was surveyed, or any part thereof, and retain its right to the balance. When the subsequent survey was made, it was found that the railroad company was titled to further land in that quarter section, and in my opinion this land, between the meander line and the actual shore line, remained the property of the railroad company until granted to the plaintiff.
Under this state of facts I am unable to concur with the conclusion of the majority that the conveyance by the railroad company to the defendants’ grantor of lots one and two carried with it the unsurveyed land between the *438meander line and the shore line, a tract'which, according to the second and correct survey is of the extent of more than forty-four acres, and I, therefore, dissent from the views expressed in the majority opinion.